DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 8/25/22 is acknowledged.  Claims 12-20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110755 A1 (“Colinge”) in view of US 2016/0379870 A1 (“Clark”).
Colinge teaches:

    PNG
    media_image1.png
    356
    316
    media_image1.png
    Greyscale


1.  A method of patterning a gate structure on a substrate 102, the method comprising: 

providing a patterned mask layer 304 (Fig. 3) on the substrate, the patterned mask layer corresponding to a gate pattern; 

providing an upper gate layer 302 (Fig. 3; comprising e.g. metals, silicides, polysilicon, etc., see para 29) underlying the patterned mask layer; 

providing a bottom gate layer (gate dielectric, not shown, see para 27; comprising materials such as SiO2, high-k materials, etc., see para 28) underlying the upper gate layer, 

the upper gate layer and the bottom gate layer comprising different materials (gate dielectric comprising materials such as SiO2, high-k materials, etc., see para 28; 302 comprising e.g. metals, silicides, polysilicon, etc., see para 29); 

plasma etching the upper gate layer and the bottom gate layer to form the gate pattern in the upper gate layer and the bottom gate layer (para 30).

Colinge does not teach, after plasma etching the upper gate layer and the bottom gate layer, oxidizing residues of the gate structure to form oxide compounds.

Clark teaches:


    PNG
    media_image2.png
    365
    366
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    353
    382
    media_image3.png
    Greyscale

Clark suggests, in combination with Colinge, as obvious to one of ordinary skill in the art: after plasma etching (“RIE”, para 4) the upper gate layer and the bottom gate layer (i.e. forming “recessed features in… films”, para 4), oxidizing residues of the gate structure to form oxide compounds (“residues can… be removed using an oxygen plasma that oxidizes the residues to form oxides, e.g. SiOx”, para 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Clark, including use of 208 and the removal of residues 206, to the invention of Colinge,. The motivation to do so is that the combination produces the predictable results of removing residues that would form during Colinge’s etching of the gate, thus removing residues that “can result in high contact resistance” (para 4) while protecting the features and allowing minimized critical dimension (para 3, 5).

Colinge and Clark together further teach and/or suggest as obvious to one of ordinary skill in the art:

2.  The method of claim 1, wherein the gate structure is a fin field effect transistor (FinFET) gate (Colinge, Fig. 3).  

8.  The method of claim 1, further comprising forming upper gate layer sidewall oxide (Clark, element 208, Fig. 2B; see discussion of claim 1 for obviousness and motivation) in addition to oxidizing residues of the gate structure.  

9.  The method of claim 8, further comprising preferentially removing the oxide compounds as compared to the upper gate layer sidewall oxide (Clarke, Fig. 2D, wherein 206 is removed while 208 remains on the upper sidewall).  

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110755 A1 (“Colinge”) in view of US 2016/0379870 A1 (“Clark”) and US 2004/0129975 A1 (“Koh”).
Re claim 3, Colinge and Clark teach claim 2, as discussed above. They do not teach wherein the bottom layer comprises silicon germanium (Si1-xGex).
	Koh teaches wherein the bottom layer comprises silicon germanium (Si1-xGex) (para 99; see: “In a typical example, the lower gate electrode layer is made of polysilicon or polysilicon-germanium which has a high selective etching ratio to the gate insulating film and has a great processability. The upper gate electrode layer is made of metal or metallic silicide such as tungsten silicide, TiN, cobalt silicide which have low resistivity. This combination has an advantage of the great processability and the low resistivity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Koh to the invention of Colinge and Clark. The motivation to do so is that the combination produces the predictable results of using multiple gate layers (e.g. an upper layer comprising a metal or metal silicide, a lower gate layer made of polycrystalline SiGe, and a gate dielectric), which is useful for “great processability and the low resistivity” (Koh, para 99).  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	
	Colinge, Clark, and Koh together teach or suggest as obvious to one of ordinary skill in the art:
4.  The method of claim 3, wherein the upper gate layer comprises silicon (Colinge, para 29, e.g. polysilicon).  
5.  The method of claim 4, wherein the bottom gate layer etches faster than the upper gate layer during the plasma etching.  
6.  The method of claim 3, further comprising removing the oxide compounds (Clark, para 4, “thereafter, the oxides may be removed using an aqueous HF solution”; see discussion of claim 1 for obviousness and motivation).  
7  The method of claim 6, wherein the oxide compounds are removed with a wet etch (Clark, para 4, “thereafter, the oxides may be removed using an aqueous HF solution”; see discussion of claim 1 for obviousness and motivation).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110755 A1 (“Colinge”) in view of US 2016/0379870 A1 (“Clark”) and US 2019/0189425 A1 (“Thorum”).
Colinge and Clark teach claim 8, as discussed above. They further teach preferentially removing the oxide compounds as compared to the upper gate layer sidewall oxide (Clarke, Fig. 2D, wherein 206 is removed while 208 remains on the upper sidewall). They do not teach wherein a sublimation process is used to preferentially remove the oxide compounds.
Thorum teaches use of sublimation to remove dry etching residues (para 14, 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Thorum to the invention of Colinge and Clark. The motivation to do so is that the combination produces the predictable results of removing the etching residues by a dry method that prevents the collapse vertical structures (para 13-14).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110755 A1 (“Colinge”) in view of US 2016/0379870 A1 (“Clark”), US 2019/0189425 A1 (“Thorum”), and US 2004/0129975 A1 (“Koh”).
Colinge, Clark, and Thorum teach claim 10. They do not teach that the bottom layer comprises silicon germanium (Si1-xGex).  
Koh teaches wherein the bottom layer comprises silicon germanium (Si1-xGex) (para 99; see: “In a typical example, the lower gate electrode layer is made of polysilicon or polysilicon-germanium which has a high selective etching ratio to the gate insulating film and has a great processability. The upper gate electrode layer is made of metal or metallic silicide such as tungsten silicide, TiN, cobalt silicide which have low resistivity. This combination has an advantage of the great processability and the low resistivity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Koh to the invention of Colinge and Clark. The motivation to do so is that the combination produces the predictable results of using multiple gate layers (e.g. an upper layer comprising a metal or metal silicide, a lower gate layer made of polycrystalline SiGe, and a gate dielectric), which is useful for “great processability and the low resistivity” (Koh, para 99).  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819